DECISION
The application of the above-named defendant for a review of the sentence of 15 years imposed on May 17, 1983, was fully heard and after a careful consideration of the entire matter it is decided that: the sentence shall be amended to 15 years with 5 years suspended; and a NON-DANGEROUS designation. The Defendant shall be under the Supervision of the Department of Adult Probation and Parole for the suspended portion of this sentence.
This Board finds that the sentence given was excessive in view of the recommendation of the Yellowstone County Attorney’s Office and the Plea Bargain Recommendation. An Offer of Proof was prepared by the Deputy County Attorney which recommended a 10 year sentence.
We wish to thank Jeff Tanzer of the Montana Defender Project for his assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Joseph B. Gary, Mark P. Sullivan, John S. Henson